            Case 2:20-cv-00058-BSM Document 10 Filed 07/29/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION
LARRY TOSE                                                                           PLAINTIFF

vs.                               CASE NO. 2:20-cv-00058-BSM

LIBERTY MUTUAL INSURANCE COMPANY                                                    DEFENDANT


                               AGREED PROTECTIVE ORDER

       Upon the agreement of Plaintiff Larry Tose and Defendant Liberty Mutual Insurance

Company (“Liberty Mutual”), the Court finds as follows:

       1.       In the discovery phase of this case, Plaintiff asked Liberty Mutual to produce the

entire claim file maintained by Defendant concerning the fire loss involved in this matter.

Liberty Mutual requests the benefit of a protective order prior to producing these documents

along with other similar documents and information it believes to be confidential information.

       2.       Pursuant to the Court’s authority under Fed. R. Civ. P. 26(c), a protective order is

hereby issued with regard to Confidential Material produced throughout discovery in this matter.

       3.       This Agreed Protective Order (“Order”) shall govern the disclosure of the

Confidential Material. “Confidential Material”, as used in this Order, shall include any document

or item designated by Liberty Mutual as “Confidential”, including, but not limited to, documents

or items produced during discovery, all copies thereof (including electronic copies), and the

information contained in such material. Each individual document or item that Liberty Mutual

believes to be part of the Confidential Material shall be individually marked as “Confidential”

and/or “Subject to Protective Order.”

       4.       The Confidential Material produced by Liberty Mutual shall not be disclosed by

Plaintiff or their counsel to any persons other than the following: 1) the employees of Plaintiff’s
      Case 2:20-cv-00058-BSM Document 10 Filed 07/29/20 Page 2 of 3




counsel's law firm; 2) witnesses in this case who will be deposed or testify at trial; and

3) experts retained for the purpose of assisting counsel in trial preparation. All persons who

receive the Confidential Material pursuant to this paragraph shall be advised of this Order prior

to disclosure (and shall be subject to this Order). The Confidential Material shall not be disclosed

to any other person/entity, nor shall the Confidential Material be made available to any

person/entity other than those set forth in this paragraph. Plaintiff and Plaintiffs counsel shall

utilize the Confidential Material for the purposes of this case only. The provisions of this Order

shall not terminate at the conclusion of this action.

       5.      Within 30 days of the conclusion of this case (including any appeal), counsel for

Plaintiff shall destroy all copies of the Confidential Material in his possession (as well as all

copies in possession of Plaintiff). To the extent that Plaintiffs counsel provided a copy of the

Confidential Material to any person identified in paragraph 4, said person shall return all copies

of the Confidential Material to Plaintiffs counsel (it shall be the responsibility of Plaintiff's

counsel to ensure the return of Confidential Material from any person identified in paragraph 4 to

whom Plaintiffs counsel has provided Confidential Material), who shall destroy the Confidential

Material within the 30 day time period set forth above. To the extent that the Confidential

Material is stored in an electronic form by Plaintiff, Plaintiffs attorney, or witnesses (as well any

other person/entity who receives the Confidential Material from Plaintiff or Plaintiffs counsel),

said documents shall be erased and/or deleted within the 30 day time period.

        6.     Any motion, pleading, exhibit or other document filed with the Court containing

the Confidential Material (or any portion thereof) shall be filed under seal.

        7.      Should this matter go to trial, the Confidential Material shall be admitted under

seal (and kept out of the public record), unless the Court orders otherwise.



                                                   2
      Case 2:20-cv-00058-BSM Document 10 Filed 07/29/20 Page 3 of 3




       9.      This Order does not constitute a finding that the Confidential Material is relevant

or otherwise admissible at trial. This Order does not constitute a finding that any party has

waived any objections to the authenticity, confidentiality, relevance or other objections to the

admissibility of the Confidential Material at trial; nor does it constitute a finding that Liberty

Mutual has waived any objections to the production of the same or similar information which

may be sought in other litigation or proceedings. This Order does not constitute a ruling that

Liberty Mutual is required to fully comply with any particular discovery request. Instead, this

Order is simply intended to protect the Confidential Material that is produced.



       IT IS SO ORDERED this 29th day of July, 2020.




                                             U.S. District Judge Brian S. Miller




Prepared by:
Stuart P. Miller, Counsel for Defendant
MITCHELL, WILLIAMS, SELIG
GATES & WOODYARD, P.L.L.C.




                                                 3
